Citation Nr: 0611585	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected right foot cold injury residuals, currently 
evaluated as noncompensably disabling.

4.  Entitlement to an increased disability rating for 
service-connected left foot cold injury residuals, currently 
evaluated as noncompensably disabling.

5.  Entitlement to an increased disability rating for a 
service-connected left hand disorder, currently evaluated as 
noncompensably disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to May 2001.

Procedural history

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).  The veteran subsequently relocated, and his appeal 
is currently within the jurisdiction of the RO in Cleveland, 
Ohio.

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for right and left foot and 
knee disorders and a left hand disorder.  In a June 2001 
rating decision, the RO granted the claims and assigned a 10 
percent disability rating for the right knee disability and 
noncompensable disability ratings for the left knee, right 
and left foot and left hand disabilities.  The veteran 
disagreed with the July 2001 decision as to the disability 
ratings assigned.  An appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2002.

In June 2004 and February 2005, the Board remanded these 
issues for further evidentiary development.  As set forth 
below, another remand of this matter is unfortunately 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In August 2001, the veteran filed a claim of service 
connection for a right hand disability.  In its June 2004 
remand, the Board noted that this claim had not yet been 
addressed and referred the matter to the RO for appropriate 
action.  The record contains no indication that the RO has 
addressed this matter.  The Board again refers this matter to 
the attention of the RO.  


REMAND

Since the Board last remanded this matter, the United States 
Court of Appeals for Veterans Claims (Court ) has issued a 
decision holding that the notice requirements set forth in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Because the claims at issue in this case stem from the 
original award of service connection, a remand is required in 
order to fulfill the additional notice requirements fashioned 
by the Court in Dingess.  Thus, this case must be remanded 
for the purposes of providing the veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After the development requested above 
has been completed, and after affording 
the veteran the opportunity to respond, 
the RO should again review the record in 
its entirety.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

